                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

RICHARD I. PORCH, III,                          )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )          No. 19-1004-JDT-cgc
                                                )
QUALITY CORRECTIONAL HEALTH                     )
CARE, ET AL.,                                   )
                                                )
       Defendants.                              )


          ORDER DISMISSING COMPLAINT, GRANTING LEAVE TO AMEND
            AND DENYING MOTION FOR APPOINTMENT OF COUNSEL


       On January 4, 2019, Plaintiff Richard I. Porch, III, who is incarcerated at the Hardeman

County Correctional Facility (HCCF) in Whiteville, Tennessee, filed a pro se complaint pursuant

to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court

issued an order on January 9, 2019, granting leave to proceed in forma pauperis and assessing the

civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).

(ECF No. 4.) The Clerk shall record the Defendants as Quality Correctional Health Care, the

Madison County Sheriff’s Department, Nurse First Name Unknown (FNU) Franks, Nurse FNU

Woods, Nurse FNU Brewer, Lieutenant FNU Balderamma, Sergeant FNU Long, and Madison

County Sheriff John Mehr.

       Porch alleges that he was an inmate at the Madison County Criminal Justice Complex

(CJC) in Jackson, Tennessee, from May 16, 2018, through July 10, 2018, when he was transferred

to HCCF. (ECF No. 1 at PageID 4.) He alleges that, during those two months, he suffered from
an inguinal hernia, which “worsened from a quarter sized bulge in my abdominal region that was

manag[e]able with a hernia belt to a grapefruit sized mass in my scro[t]um, now requiring surgery

and unretractable.” (Id.) Porch contends that his condition “was a direct result of the lack of

proper medical attention and the Deliberate Indifference to my serious medical need by the

defendants, Quality Correctional Health Care and Madison County Sheriff’s Dept.” (Id.)

       Porch seeks an order requiring Quality Correctional Health Care and the CJC to provide

proper medical care for inmates at the CJC. (Id.) He also seeks unspecified “[c]ompensation for

pain and suffering.” (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

                                                  2
a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Porch filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Porch’s allegations that he was denied proper medical care amount to a claim of deliberate

indifference, which the Court reviews under the Eighth Amendment. See Estelle v. Gamble, 429

U.S. 97, 104 (1976). Porch refers to the Defendants only collectively and alleges that they showed

“Deliberate Indifference to my serious medical need.” He does not specify any Defendant’s

personal involvement in the alleged denial of adequate medical treatment or allege facts to support

his conclusion that they violated his rights. Under even a liberal construction of his complaint,

                                                 3
Porch fails to state a claim against any Defendant. See Iqbal, 556 U.S. at 679; see also Marcilis v.

Twp. of Redford, 693 F.3d 589, 596-97 (6th Cir. 2012) (quoting Lanman v. Hinson, 529 F.3d 673,

684 (6th Cir. 2008)) (affirming district court’s dismissal of complaint that “makes only categorical

references to ‘Defendants’” and holding that the complaint failed to “‘allege, with particularity,

facts that demonstrate what each defendant did to violate the asserted constitutional right’”);

Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (affirming that, because Plaintiff “failed

to allege with any degree of specificity which of the named defendants were personally involved

in or responsible for each of the alleged violations of his federal rights,” the complaint failed to

state a claim for relief).

         Accordingly, Porch’s complaint is subject to dismissal in its entirety for failure to state a

claim.

         The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Porch should be given an opportunity to amend his complaint.

         In conclusion, Porch’s complaint is DISMISSED for failure to state a claim on which relief

can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). Leave to amend,




                                                  4
however, is GRANTED. Any amendment must be filed within twenty-one (21) days after the date

of this order.

        Porch is advised that an amended complaint will supersede the original complaint and must

be complete in itself without reference to the prior pleadings. The text of the complaint must allege

sufficient facts to support each claim without reference to any extraneous document. Any exhibits

must be identified by number in the text of the amended complaint and must be attached to the

complaint. All claims alleged in an amended complaint must arise from the facts alleged in the

original complaint. Each claim for relief must be stated in a separate count and must identify each

defendant sued in that count. If Porch fails to file an amended complaint within the time specified,

the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

        Porch has also moved for the appointment of counsel. (ECF No. 5.) Because his complaint

is still in the screening phase, and the Court has not yet directed that any Defendant should be

served with process, his motion is premature. The motion is therefore DENIED without prejudice

to refiling, if necessary, at a later, appropriate time.

IT IS SO ORDERED.
                                                            s/ James D. Todd
                                                           JAMES D. TODD
                                                           UNITED STATES DISTRICT JUDGE




                                                    5
